Plaintiff filed her bill of complaint to establish dower rights in real estate which was owned by her now deceased husband, William R. Granger, prior to their marriage on August 3, 1937. Defendant is the nephew of the deceased who claims ownership of the property in question by virtue of a deed from his uncle, which was executed just before plaintiff's marriage. It was claimed by plaintiff that the conveyance worked a fraud upon her and was without adequate consideration. Defendant *Page 359 
maintains that there was no plan to defraud plaintiff of her dower rights and that the consideration for the conveyance was both valuable and sufficient. Subsequent to the filing of her bill of complaint, plaintiff's husband died. The trial court awarded plaintiff a decree, and defendant appeals.
From the evidence it appears that plaintiff and William R. Granger had been acquainted over a period of many years. He had often visited at the home of her father, Mr. Merrill, one of whose daughters is the wife of William R. Granger's nephew, the defendant in this case; so that plaintiff is not only the widow of defendant's uncle, but is also the defendant's sister-in-law. Plaintiff and her husband were seen together frequently for a period of approximately six months before their marriage. On July 2, 1937, plaintiff made application for a license to marry William R. Granger at the office of the county clerk of Eaton county. The license was issued July 7, 1937, and mailed to plaintiff in Grand Rapids, where on August 3, 1937, the parties were married.
On July 27, 1937, seven days before the marriage, William R. Granger conveyed all of his real estate to his nephew, the defendant Sylvester Granger, reserving a life estate therein. The consideration to grantor by defendant is claimed to be a release of indebtedness and the execution of an additional contract extinguishing further indebtedness. A certain part of the real estate conveyed had previously been sold by defendant to plaintiff's husband for $4,000. As part of the payment, defendant had received a note from William R. Granger for $3,500. The amount owing by William Granger to defendant on this note at the time of the conveyance of all of his real estate to defendant was $2,904. Subsequent to *Page 360 
the conveyance of all of the real estate to defendant by William, but on the same day, a contract was entered into between William and defendant's father, George Granger, and defendant, Sylvester. This recited that William and George had conveyed their property to Sylvester; that each of the said grantors would have the use and income of their property during their lives; that William would pay an amount each month sufficient, when added to the income from George's property, to provide an income of $70 per month to George, with the proviso that the amount to be paid by William to provide such an income for George should not exceed $35 per month. The agreement further provided that all indebtedness owing by William to Sylvester or to the estate of Frances Nixon, of which estate Sylvester and George were the sole residuary legatees, was by the contract cancelled and discharged. William's indebtedness to the Nixon estate is conceded to have been, at the time of the agreement, the sum of $5,000. The value of all of William's property which was conveyed to Sylvester was found by the trial court to amount to at least $22,000. It is further claimed by defendant that William was indebted to him for more than $3,000 for rentals covering a period of 13 years on the property which William thereafter purchased from defendant, and which he subsequently reconveyed on July 27, 1937. It is contended by defendant that the consideration for William's conveyance of all of his property was the cancellation of the aggregate of the indebtedness of $2,904 on the real estate note, the $5,000 obligation to the Nixon estate, and the sum of approximately $3,000 for rentals.
The trial court found that the consideration for William's conveyance of property valued at $22,000 was merely the cancellation of the note for $2,904; *Page 361 
that the consideration for the cancellation of William's indebtedness of $5,000 to the Nixon estate was his covenant to insure an income for his brother, George, as provided in the agreement between George, Sylvester, and William; and that the item for rentals of approximately $3,000 never entered into the consideration, either for the conveyance or for the subsequent contract.
While the consideration recited in the conveyance was stated to be one dollar and other valuable consideration, we are persuaded that the conclusion of the circuit court was correct, and that the consideration for the conveyance was the cancellation of the note for $2,904. There is no question that this obligation was cancelled in some one of the transactions between the parties. It was not cancelled in the contract between George, Sylvester, and William, as that contract specifically states "that in consideration of the amounts herein provided to be paid by William R. Granger from time to time, that all indebtedness owing him to Sylvester B. Granger
or to the estate of Frances Nixon, of which estate Sylvester B. and George L. Granger are the sole residuary legatees, said indebtedness being in the sum of approximately $5,000 is hereby cancelled and discharged." The failure to mention the note of $2,904 in this subsequent contract as being an obligation which was extinguished and the reference to all indebtedness owing to Sylvester or to the Nixon estate, being in the amount of$5,000, leads to the inevitable conclusion that the note for $2,904 had been previously cancelled as part of the consideration for the conveyance. Furthermore, the omission of any claimed obligation of rent as owing by William to Sylvester in the instrument in which all indebtedness to Sylvester, totaling $5,000, was extinguished, seems conclusive that no cancellation of *Page 362 
the claim for rentals was made part of the contract. We are of the opinion that the trial court properly concluded that the so-called rentals were no part of the consideration for either the conveyance or the contract. After all of the alleged rentals had accrued, defendant had sold to his uncle, in 1929, the very property for which rentals are claimed to have been due, and it is beyond credence that, when William paid for this property, there would be no settlement or adjustment of such an indebtedness. The contract cancelling the $5,000 indebtedness was made subsequent to the conveyance, and the agreement itself recited that William had previously conveyed the real estate to Sylvester, reserving a life estate in himself.
Under the circumstances of this case, it is plain that the conveyance of property valued at $22,000 for the cancellation of a note for $2,904 was based upon a consideration grossly inadequate. Even if it were conceded that not only the note of $2,904 but also the obligation to the Nixon estate of $5,000 was cancelled by reason of the conveyance, there would be a consideration of the cancellation of only $7,904 for real estate valued at $22,000, at least.
Defendant knew that plaintiff and his uncle had been spending considerable time with each other for a period of six months prior to the marriage. In his answer to plaintiff's bill of complaint, defendant admitted on information and belief "that for a time prior to said marriage" the said William R. Granger and said plaintiff "had been going together." It appeared that some months after the marriage, plaintiff and her husband had called upon Mr. Towner, a banker who handled all of the business and financial affairs of William R. Granger. At that time Mr. Granger told Mr. Towner that he was that financial difficulties with his wife and that *Page 363 
she thought his income was much more than it was; that she did not know until her conversation with the banker that the house in which they were then living had been deeded away by her husband.
Under the foregoing facts, the question for determination is whether the conveyance by her husband of all his property seven days before her marriage to him was actually or constructively fraudulent as to plaintiff.
Where an antenuptial conveyance is made in good faith, it will defeat a claim for dower. Noah v. Noah, 246 Mich. 324; but a conveyance made by a man without the knowledge of his intended wife, and for the purpose of defeating the interest which she would acquire in his estate by the marriage, is void as to the wife and will be set aside by a court of equity on the ground that it is a fraud upon the marital rights of the wife. 19 C. J. p. 514.
We are of the opinion that the conveyance in question worked a fraud upon the plaintiff. She had known William Granger for many years; they had lived in the same small community; her father and Granger were very close friends; their families were not only friendly but were intermarried. Every inference to be drawn from the evidence shows that plaintiff, before her marriage, undoubtedly considered Granger a man of some substance, as, in fact, he was. There seems no question but that she was surprised and disappointed to learn of his financial situation after her marriage when she discovered that he had conveyed away all of his property. She was 41 years old at the time of her marriage and was the mother of a 15-year old daughter. Her husband was 63 years of age. She had an expectancy of life for many years; his, on the contrary, was much less. The conveyance of this property not only left him insolvent but would leave her *Page 364 
penniless and destitute in case of his death. The circumstances with regard to the conveyance such a short time before the marriage, and not recorded until afterward, raise a strong suspicion that its purpose was to keep her from becoming the owner of the property in case of his death or to deprive her of her dower rights therein. The fact that this man and woman of considerable difference in age were going together" for several months before the conveyance and the marriage, and were known by defendant to be doing so, is significant, especially in view of the fact that either defendant or his father would have interests of inheritance in the property in case of his uncle's death unless the uncle married again. Added to these circumstances is the fact of the totally inadequate consideration for the conveyance. With the allowance of dower rights to plaintiff, defendant would still have a property interest in the real estate conveyed by his uncle of a value greatly in excess of all of the indebtedness against William Granger of which there is any proof or even claim.
With regard to the defense of laches, plaintiff commenced her suit within a year from the date of conveyance. In the meantime defendant had received nothing but the fee, the beneficial interest of the life estate being then outstanding. We are in accord with the circuit court that there is no proof of laches on the part of plaintiff.
Upon an examination of the record, we are wholly in agreement with the trial court in decreeing dower rights to plaintiff.
Decree affirmed, with costs to plaintiff.
BUSHNELL, CHANDLER, and BUTZEL, JJ., concurred with McALLISTER, J. *Page 365